DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-13 are objected to because of the following informalities:  
In claim 10, “(110)”, “(120)” needs to be removed.  
In claim 11, “(710)”, “(740)”, “(750)” needs to be removed.  
In claim 12, “(610)”, “(620)”, “(630)”, “(640)”, “(650)” needs to be removed.  
In claim 13, “(710)”, “(730)”, “(740)” needs to be removed.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oketani (US 20090052427 A1) in view of JI ( US 20180220387 A1).
Regarding claim 1, Oketani discloses:
A method for modulating a plurality of K-ary symbols to be transmitted over a transmission channel ( Fig 2, [0022]-[0023], pilot signals with  Zadoff-Chu sequence), 
wherein each K-ary symbol is transformed into a Zadoff-Chu sequence associated with this symbol, said Zadoff-Chu sequence being of length N, root r, where N is a positive integer such that log, N > K, r is an integer, and prime to N, q is a relative integer ([0023]-[0024], , [0191]-[0192], k, n represents 0, 1, . . . , Ntx_p-1, and q an arbitrary integer),
each K-ary symbol being modulated in the form of a sequence, of length greater than or equal to 2k, of consecutive complex elements of the Zadoff-Chu sequence associated with said K-ary symbol ( [0027], [0097], [0111], [0155], sequence length is represented by a composite number e.g., a power of 2), 
Oketani does not explicitly disclose:
frequency offset ,  such that r > l, that any two K-ary symbols of said plurality are associated with Zadoff-Chu sequences having distinct frequency offsets.
However, the teaching of  frequency offset,  such that r > l, that any two K-ary symbols of said plurality are associated with Zadoff-Chu sequences having distinct frequency offsets is well known in the art as evidenced by JI.
JI discloses:
frequency offset ( [0094]-[0095], [0099]-[0100], frequency offset with ZC sequence),  such that r > l ( [0055], a ZC sequence whose root index is u=29 34 25), that any two K-ary symbols of said plurality are associated with Zadoff-Chu sequences having distinct frequency offsets ( [0095], ZC sequence occurs is in a one-to-one correspondence with a frequency offset size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JI as mentioned above as a modification to Oketani, such that the combination would allow to apply frequency offset, in order to implement carrier frequency synchronization with PSS ZC sequence better with different frequency offsets.
Regarding claim 2,  Oketani as modified by JI discloses  all the features with respect to parent claim 1 as outlined above.
wherein the sequence of consecutive complex elements consists of all the elements of said Zadoff-Chu sequence ( Oketani, [0146], ZC sequence used as pilot sequences).
Regarding claim 3,  Oketani as modified by JI discloses  all the features with respect to parent claim 2 as outlined above.
wherein the length of the Zadoff-Chu sequence is equal to a power of 2 (Oketani,  [0027], [0097], [0111], [0155], sequence length is represented by a composite number e.g., a power of 2).
Regarding claim 4,  Oketani as modified by JI discloses  all the features with respect to parent claim 1 as outlined above.
wherein the length of said Zadoff-Chu sequence is chosen equal to the smallest prime number greater than 2K ( Oketani, [0020], [0097], the length set in accordance with system bandwidth, e.g 127).
and that the sequence of consecutive complex elements is obtained by truncating said Zadoff-Chu sequence to 2K elements ( Oketani, [0193], a truncated Zadoff-Chu sequence).
Regarding claim 6,  Oketani as modified by JI discloses  all the features with respect to parent claim 1 as outlined above.
wherein the real part and the imaginary part of the elements of the sequence of consecutive complex elements of a Zadoff-Chu sequence associated with a K-ary symbol respectively modulate two quadrature carriers and that the modulated signal thus obtained is transmitted over the transmission channel ( Oketani, [0194], [0201], quadrature carriers).
Regarding claim 7,  Oketani as modified by JI discloses  all the features with respect to parent claim 1 as outlined above.
wherein a phase signal is generated in baseband, obtained as the phase of the consecutive complex elements of the Zadoff-Chu sequence associated with a K-ary symbol, and that the phase signal is translated into RF-band, the RF signal thus obtained being transmitted over the transmission channel ( JI, [0053], [0134], phase coherence, phase jump,  [0049], radio access).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 8,  Oketani as modified by JI discloses  all the features with respect to parent claim 1 as outlined above.
transmitting data over a plurality of communications to or from different users, wherein the data to be transmitted are transformed into K-ary symbols, the K-ary symbols of the different users being modulated by means of the modulation method according to claim 1 ( Oketani, [0134], [0146], [0153], [0194], UE with ZC sequences),
 the roots of the Zadoff-Chu sequences used to modulate the K-ary symbols of two distinct users being chosen distinct and their lengths chosen equal to a common length ( JI, [0055], terminal device may determine, according to a cross correlation between ZC sequences with different root indexes, a group to which a cell of the terminal device belongs).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 9,  Oketani as modified by JI discloses  all the features with respect to parent claim 8 as outlined above.
wherein the roots used to modulate the K-ary symbols of two distinct users are chosen such that the absolute value of their difference is prime to said common length ( JI, [0055], terminal device may determine, according to a cross correlation between ZC sequences with different root indexes, a group to which a cell of the terminal device belongs).
the combination is obvious for the same reasons applied to the claim 1. 

Claim 10 is the apparatus claim corresponding to method  claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above.
Regarding claim 14,  Oketani as modified by JI discloses  all the features with respect to parent claim 10 as outlined above.
A transmitter/receiver comprising at least one modulation device according to claim 10 and at least one demodulation device ( Oketani, [0172], Modulation, [0073], demodulation).
Regarding claim 15,  Oketani as modified by JI discloses  all the features with respect to parent claim 14 as outlined above.
wherein said at least one modulation device comprises a plurality of modulation devices, each modulation device of said plurality corresponding to a different root value, and/or a plurality of demodulation devices, each demodulation device of said plurality corresponding to a different root value (  JI, [0055], terminal device may determine, according to a cross correlation between ZC sequences with different root indexes, a group to which a cell of the terminal device belongs).
the combination is obvious for the same reasons applied to the claim 10.

Allowable Subject Matter
Claims 5, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the length of the Zadoff-Chu sequence is chosen greater than the difference between a maximum frequency offset to modulate the K-ary symbols and the time spread of the transmission channel, expressed in number of transmission periods of elements of that sequence”.
Claim 11 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein said signal is baseband sampled to provide a sequence of complex samples, that said sequence of complex samples is correlated by cyclic correlation with a reference Zadoff-Chu sequence to provide a cyclic correlation result and that the time position of a correlation peak in the modulus of the cyclic correlation result thus obtained is detected, and that a frequency offset is deduced therefrom, q corresponding to this time position, said frequency offset being then converted by a decimal to binary converter into an K-ary symbol”.
Claim 12 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “said signal is baseband sampled to provide a first block of complex elements of size N, wherein said device comprises a DFT module  configured to perform discrete Fourier transform of size N of the first block of complex elements to provide a first block of complex frequency elements, a multiplier  for multiplying term by term the complex frequency elements of the first block with the complex frequency elements of a second block obtained by complex conjugation of a discrete Fourier transform of a reference Zadoff-Chu sequence, a modulus calculator  for calculating the modulus of the multiplication results of the first and second complex frequency elements, the modulus values thus obtained being compared in a correlation peak detector  to determine the frequency position of a cyclic correlation peak, and that the frequency offset, , corresponding to that frequency position is deduced, said frequency offset being provided to a decimal to binary converter to generate an K-ary symbol”.
Claim 13 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “said signal is baseband sampled to provide a first block of complex elements of size N, the device comprising a cyclic correlator  of size N for cyclically correlating said first block with a second block, said second block consisting of a reference Zadoff-Chu sequence, a modulus calculator  calculating the modulus of said cyclic correlation and a correlation peak detector determining, from this modulus, the time position of a cyclic correlation peak and deducing a frequency offset 4 corresponding to said time position therefrom, said frequency offset being provided to a decimal to binary converter to generate a K-ary symbol”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461